NOTICE OF ALLOWABILITY
Claims 2, 4-9, 11-22 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, based on the persuasive arguments presented 1 September 2021, the recitation of “An eye tracking system comprising: a headpiece containing a camera that is oriented to capture images of a user's eye when the headpiece is worn by the user; a contact lens mounted on the user's eye; and a processor configured to track a motion of the user's eye relative to the user's head based on a location of the contact lens in the captured images, wherein the processor is further configured to control power transfer to a power receiver in the contact lens based on alignment of the power receiver with an external power emitter, the alignment determined based on the tracked motion of the user's eye relative to the user's head “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621